Citation Nr: 0126877	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  00-17 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation under the provisions of 38 C.F.R. 
§ 1151 for an above the knee amputation of the left leg 
performed at the Salem Veterans Affairs Medical Center in 
January 1996.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant, a Registered Nurse, and M.B. 

ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to September 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for compensation 
benefits under 38 C.F.R. § 1151.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (hereinafter "Act" or "Veterans Claims Assistance 
Act of 2000").  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duties to assist and notify, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom; Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is now applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).  Pertinent regulations (which implement the Act but, 
with the exception of the provision governing claims to 
reopen on the basis of new and material evidence, do not 
create any additional rights) recently were promulgated.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.

In this case, the veteran alleges that the need for an above 
the knee amputation came about because of VA's failure to 
provide proper post operative care following his below the 
knee amputation in January 1996.  Specifically, it is alleged 
that VA medical personal failed to regularly change the 
dressing and provide adequate post operative care for the 
amputated stump, this improper care caused an infection to 
develop in the stump, and the infection  necessitated the 
above the knee amputation.

The Board finds that the record contains at least some of the 
treatment records surrounding the veteran's January 1996 
hospitalization and amputations at the Salem VA medical 
center (VAMC).  See VA treatment records dated in January 
1996.  Moreover, the record contains lay statements from 
friends and family of the veteran, as well as personal 
hearing testimony from a Registered Nurse (RN) as well as the 
veteran, which report on the quality of the care provided the 
veteran following his below the knee amputation.  See lay 
statements received in August 1999; personal hearing 
testimony from September 2001.  In addition, the record 
contains medical treatise evidence regarding the proper care 
to be provided following an amputation.  However, the record 
is devoid of medical evidence that the above the knee 
amputation was caused by either VA fault or was an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West Supp. 
2000); Also see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993) (lay assertions of medical 
causation are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions); Black v. Brown, 10 Vet. App. 279, 284 
(1997); request denied, 10 Vet. App. 279 (1997); 
reconsideration denied, 11 Vet. App. 15 (1998); appeal 
dismissed, 185 F.3d 884 (Fed. Cir. 1999) (a registered 
nurse's opinion regarding the etiology of the veteran's 
disability was not probative medical evidence because the 
nurse was the veteran's wife, she did not have special 
knowledge regarding the veteran's disease process, and she 
had never participated in his treatment); Wallin v. West, 
11 Vet. App. 509 (1998) (generic texts, which do not address 
the facts in this particular veteran's own case, and with a 
sufficient degree of medical certainty, do not amount to 
competent medical evidence).

Tellingly, under the Veterans Claims Assistance Act of 2000, 
obtaining a VA opinion is necessary when there is (a) 
competent evidence of current disability or persistent or 
recurrent symptoms of disability; (b) lay or medical evidence 
indicating that the disability or symptoms may be related to 
VA fault or was an event not reasonably foreseeable; and (c) 
the record does not contain sufficient medical evidence to 
decide the claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 (2000) 
(codified, as amended, at 38 U.S.C. § 5103A (West Supp. 
2001)).

Therefore, because the record shows that the veteran 
underwent an above the left knee amputation as well as lay 
assertions of VA fault giving rise to the need for the above 
the knee amputation (i.e., improper post operative care 
following the below the knee amputation), the Board finds 
that a remand is needed for the RO to obtain medical opinion 
evidence to fully and fairly resolve the issue on appeal.  
Veterans Claims Assistance Act of 2000.

In addition, on remand, the RO should undertake all necessary 
action to obtain and associate with the record all 
outstanding pertinent medical records.  In this regard, the 
Board notes that the veteran's representative, in written 
statements to the RO, as well as personal hearing testimony, 
indicated that in order to fully understand the circumstances 
that led to the veteran's two amputations, one must look at 
the veteran's medical history since 1993.  However, his 
attempts to secure these older records have met with little 
success.  Moreover, at the personal hearing one witness 
testified that the veteran was applying for Social Security 
Administration (SSA) disability benefits.  In addition, while 
the record contains many treatment records surrounding the 
veteran's January 1996 hospitalization and amputations, it 
appears that other records may be available.  Therefore, on 
remand, the RO must obtain and associate with the record 
copies of the veteran's records on file with the SSA and all 
treatment records since 1993, including all 1996 
hospitalization records as well as all follow-up treatment 
records.  Veterans Claims Assistance Act of 2000.

As a final point, the Board emphasizes that the fact that the 
Board has identified specific actions to be accomplished on 
remand does not relieve the RO of the responsibility to 
ensure that the Act has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the Act.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully satisfied.

2.  As part of the duty to assist, the RO 
should undertake all necessary 
development to obtain and associate with 
the claims folder the following records.

a.  All treatment records since 
1993, not yet associated with the 
record, held by the Salem VA medical 
center, including any separate 
records held by Drs. Herrera and 
Dominici/Chang in addition to any 
other pertinent medical records from 
any other source(s) or facility(ies) 
identified by the veteran.  

b.  All records on file with the 
Social Security Administration that 
are pertinent to the veteran's claim 
for Social Security disability 
benefits as well as the medical 
records relied upon concerning that 
claim.

c.  All records held by Carol 
McDaniel, RN, which were prepared in 
connection with the veteran's claims 
for Social Security Administration 
and VA benefits. 

d.  The veteran is also free to 
submit any pertinent medical or 
other records in his possession, and 
the RO should afford him the 
opportunity to do so before 
arranging for his claim's file to be 
reviewed by a specialist. 

e.  If any requested records are not 
available, or the search for such 
records otherwise yields negative 
results, that fact should be noted 
in the claims file, and the veteran 
and his representative should be so 
notified.

3.  As part of the duty to assist, the 
veteran should be advised of the 
information needed in order to 
substantiate his claim.  Specifically, he 
should be told that such evidence might 
include a statement by a medical 
practitioner which includes an opinion 
that the above the left knee amputation 
was brought about by VA fault, 
carelessness, negligence, lack of proper 
skill, error in judgment, and/or was an 
event not reasonably foreseeable.  The 
veteran should be given the opportunity 
to attempt to secure such a statement 
from Carol McDaniel, RN, or from any 
other medical professional.

4.  Following receipt of the above medical 
records, the RO should arrange to have the 
veteran's claim's file reviewed by an 
appropriate specialist.  The specialist 
must review the entire claims folder.  The 
specialist must thereafter provide 
opinions as to whether the need for the 
above the left knee amputation was brought 
about by fault, carelessness, negligence, 
lack of proper skill, or error in 
judgment.  The specialist must also 
provide an opinion as to whether the above 
the left knee amputation was an event 
reasonably foreseeable.  In providing the 
above opinion, the specialist must comment 
on the normal course of care provided a 
patient following a below the knee 
amputation, including the use of casting 
and the use of Heparin.  If it is 
determined that there was no fault, 
carelessness, negligence, lack of proper 
skill, or error in judgment, and/or that 
the amputation was an event reasonably 
foreseeable, the specialist should 
expressly say so and provide detailed 
reasons for such opinions.  All opinions 
provided should be reconciled with all 
other opinions of record, including any 
provided by Carol McDaniel, RN.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development, including the requested 
medical opinion, has been completed (to 
the extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the claim here at 
issue.  If any benefit sought is not 
granted, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 

	(CONTINUED ON NEXT PAGE)



IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


